Case 1:20-cr-00176-LAK Document 34 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee — — day! —_— —— — — _— — — — — _— — x
UNITED STATES OF AMERICA
- ve. - : ORDER
CAESAR DIAZ, and
MICHAEL HAWKINS,
20 Cr. 96 (LAK)
Defendants.
—- eee LLL 8 = eo a ee le

Defendants Caesar Diaz and Michael Hawkins seek to
proceed with a change of plea proceeding via video conference
instead of a personal appearance in court. In view of the ongoing
pandemic, video conferencing has been employed by judges in the
Southern District of New York on numerous occasions. This Court
finds that any further delay in this proceeding would result in
serious harm to the interests of Justice. Proceeding by video
conference with a change of plea advances Diaz’s and Hawkins’s
cases and furthers justice, including any appeal, without undue
delay. See § 15002 (0) (2) of the Coronavirus Air, Relief, and

Economic Security (“CARES”) Act.

 
Case 1:20-cr-00176-LAK Document 34 Filed 11/16/20 Page 2 of 2

During the change of plea proceeding, the IMagistrate
judge should allocute each defendant on his consent to proceed via
video conference as previously stated by his counsel.

SO ORDERED:

Dated: New York, New York 4)
November lo 2020 ; nal.

THE HONORABLE LEW, S\ 2 be jae
United States aan Linde
Southern District of New York

 

 
